                                                                            CLERK'SAT
                                                                                   OFFI
                                                                                      R I;E t).S.DIST. COUR'
                                                                                       OANOG ,VA
                                                                                         FILED

                      IN TH E UNITED STATES DISTRICT COURT                           AF2 10 205
                     FO R TH E W E STER N D ISTR ICT O F W R G IM A            JUL    .   DUD
                                                                              BY:               ,       RK
                                 R O AN O K E DIV ISIO N                                                /'--N
                                                                                                    K
DENARD Dm         ELL NEM Z,                  )   CASE NO.7:19CV00139
                                              )
              Petitioner,                     )
Y.                                            )   M EM ORANDUM OPIM ON
                                              )
W ARDEN,USP LEE,                              )
                                              )   By:Hon.Glen E.Conrad
              R espondent.                    )   SeniorUnitedStatesDistrictJudge

       Thepetitioner,a federalinmateproceedingpro K ,liled thisaction asapetition fora writ
                                                     .




ofhabeascorpus,pursuantto28U.S.C.j2241,allegingdueprocessviolationsduringdisciplinary
proceèdingsattheUnitedStatesPenitentiaryLeeCotmty(GGUSP Lee'').Therespondenthasfiled
a motion to dism iss that the court will separately address,once the petitioner has had an

opportunity to respond. After review ofthe record,the courtconcludes thatthe petitioner's

separatemotionseeldngatemporaryrestrainingorderandapreliminaryinjunctionisnotproperly
fledin ahabeasaction and m ustbedenied.

       In the petitioner'smotion forinterlocutory injunctive relief,he contendsthatFederal
Btlreau ofPrisons(:% OP'')offcialshaveengaged in apattern ofplanting drugsorweaponson
him toretaliateagainsthim forflinggrievances.HedescribestwopastinstancesataBOP facility

in Califom ia in which he incurred disciplinary infractionsforpossession ofdrugsand aweapon,

only to havethoseinfractionsexpungedon appeal.Healsotellsofasimilarinfraction hereceived
                            .




in 2018 atU SP Lee,when a an oflk erreported finding a w eapon in the petitioner's locker. That

infraction was exptmged on appeal. The petitioneralso statesthatpastincidentsofcorrectional

officials.in Californiausingforceagainstotherinm ateshavecausedhim tofearthatthepattem of

allegedly false disciplinary chargeswilllead to officersusing violence againstbim . Based on
these pastevents,the petitionermoves the courtfor an interlocutory injtmction directing the
wardén ûtto providea safe non-hostileliving environmentwere(sic)petitionerDenard-Dnrnell:
Neal;IsFree From StaffAssaults,Free From Staffplanting ofweaponsordrtlgsupon petitioner

orpersonalproperty.''M ot.Attach.1,ECF No.5-11.

        Section'2241habeaspetitionsareappropriatewhen an inm ate seekstochallengeGçthevery

factorduration ofllisphysicalimprisonment'' Preiserv.Rodriguez,411U.S.475,500 (1973).
A mojion com plaining aboutconditionsofconfinementisnotchallenging thefactordtlration of

the petitioner'simprisonm entand,thus,isnotproperly before the cout'
                                                                   tin this habeas action.l
Therefore,the courtwilldeny thepetitioner'smotion.An appropriateorderwillenterthisday.
       Ex-l+ R :Iu s lôN dayofApril,2019.
                                                            h


                                               SeniorUnited StatesDistrictJudge




       1 Claim s that conditions of confinement are unconstitutional may be raised in a civil rights
complaintunderBivensv.SixUnknownNnmedAgentsofFed.BureauofNarcotics,403U.S.388(1971).
If the petitionerw ishes to file such an action,he mustalso com ply with filing prerequisites,including
exhaujtion of available administrative remedies as required under 42 U.S.C.j 1997e(a) and making
financialarrangementstopaythefilingcosts.See28U.S.C.j1915(b).
